

	

		III

		109th CONGRESS

		1st Session

		S. RES. 203

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Craig (for himself

			 and Mr. Akaka) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the 75th anniversary of the

		  establishment of the Veterans' Administration and acknowledging the

		  achievements of the Veterans' Administration and the Department of Veterans

		  Affairs.

	

	

		Whereas

			 in the history of the United States more than 48,000,000 citizen-soldiers have

			 served the United States in uniform and more than 1,000,000 have given their

			 lives as a consequence of their duties;

		Whereas

			 as of July 21, 2005, there are more than 25,000,000 living veterans;

		Whereas

			 on March 4, 1865, President Abraham Lincoln expressed in his Second Inaugural

			 Address the obligation of the United States “to care for him who shall have

			 borne the battle and for his widow and his orphan”;

		Whereas

			 on July 21, 1930, President Herbert Hoover issued an executive order creating a

			 new agency, the Veterans’ Administration, to consolidate and coordinate

			 Government activities affecting war veterans;

		Whereas

			 on October 25, 1988, President Ronald Reagan signed into law the Department of

			 Veterans Affairs Act (Public Law 100–527; 102 Stat. 2635), effective March 15,

			 1989, redesignating the Veterans’ Administration as the Department of Veterans

			 Affairs and establishing it as an executive department with the mission of

			 providing Federal benefits to veterans and their families; and

		Whereas

			 in 2005, the 230,000 employees of the Department of Veterans Affairs continue

			 the tradition of their predecessors of caring for the veterans of the United

			 States with dedication and compassion and upholding the high standards required

			 of them as stewards of the gratitude of the public to those veterans: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)recognizes the 75th anniversary of the

			 establishment of the Veterans’ Administration; and

			(2)acknowledges the achievements of the

			 employees of the Veterans’ Administration and the Department of Veterans

			 Affairs and commends these employees for serving the veterans of the United

			 States.

			

